Carpenter J.
This is an action for damages sustained by falling from the platform of the depot at the defendant’s station at Yatesville. The defendant suffered a default and was heard on the question of damages. The Superior Court *425found that the plaintiff was guilty of contributory negligence and assessed nominal damages only. The plaintiff appealed.
The facts, briefly stated, are these:—The plaintiff lived near the station, which was at a small village, and arrived there in the evening on one of the defendant’s trains. The station agent had left and there was no light in the depot except one lantern. One outside lamp was burning which lighted the platform on the east side of the depot. The plaintiff went to the waiting room to speak to an employee of the defendant. He then in company with another man started to go home. From the easterly platform two stairways lead to the ground below. Near the easterly end of the north platform is another stairway. All these stairways were sufficiently lighted by the burning lamp. They passed by all these stairways on to the north platform, “passing into utter darkness,” intending to go down some stairs near the westerly end of the north platform. That part of the platform “was entirely dark and the steps indistinguishable.”
The plaintiff missed his calculation, went some eight inches beyond the stairs, and walked off the westerly end of the, platform, falling some four feet to the ground, and was seriously injured.
We are not called upon to consider any question relating to the negligence of the defendant. The court below made no finding on that point, but disposed of the case entirely on the question of contributory negligence.
Citing Dyson, Admr., v. N. York & New England R. R. Co., 57 Conn., 9, and Nolan v. N. York, N. Haven & Hartford R. R. Co., 53 Conn., 461, the plaintiff’s counsel insist that, the facts being found, the question is one of law which this court can review. Conceding this, still, before we can disturb the judgment it must appear that the court below arrived at its conclusion by reason of some error in law. Unlike the cases cited, it does not appear in this case that the court below found the plaintiff guilty of negligence by requiring of him some act which the law did not require, or inferred it from the omission of some act which was properly omitted. The court simply required of him ordinary care *426under the circumstances, and found as a fact that he did not exercise such care. We think the evidential facts legally justify the conclusion of fact to which the court came.
Let us start with the plaintiff to go to his home from the east platform. There were four flights of stairs, by any one of which he could reach the ground, and passengers were accustomed to take any one of them indiscriminately. Three of them were well lighted, each one of which was convenient for him to use. Had he taken any one of them he could have passed down in safety. Had he taken it and been injured, and had given no explanation, or an insufficient one, the court would have been justified in attributing to him negligence. In such a case obviously only slight care would have been required ,- and a failure to exercise slight care is generally gross negligence. Unexplained, a failure to use lighted stairs and passing into utter darkness in search of stairs that are indistinguishable, is prima facie evidence of negligence.
But it is said that the plaintiff had a right to pass by the lighted stairs and to use the unlighted ones. That is true provided he assumes the risk. But had he a right to do so at the risk of the defendant? Having decided to do so, what now does the law require of him? He has now passed from a place of safety into one of great danger. The circumstances have entirely changed. The law, instead of being satisfied with slight care, requires the utmost care. Slight negligence becomes, gross negligence, because none will be tolerated. Every precaution must be used to make sure of finding the stairs. His familiarity with the premises is of little service to him except to apprise him of his danger, and that enhances the care which is expected of him. Every one knows how difficult it is in walking in utter darkness to correctly calculate courses and distances, even in very familiar localities. The record does not disclose that any precautions were taken to know and keep in mind his whereabouts, except perhaps to rely upon his general knowledge of the premises to inform him when he reached the stairs. If that is so he was inexcusable. He not only disregarded his legal duty to the defendant, but *427also the instinct of self-preservation. One who will disregard the latter will hardly be expected to be solicitous about the former.
We cannot see that the court below committed any error.
In this opinion the other judges concurred.